DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 24, 2021, has been entered. The amendment of claim 1 is acknowledged.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 6,338,436 (“Iguchi”).

Claim 1
Iguchi discloses a printing apparatus comprising: a first roller pair configured to sandwich and convey a continuous medium (rollers 41a and 41c); a printing head that is located downstream of the first roller pair in a conveying direction of the continuous medium and that is configured to perform printing on the continuous medium (write head 50); a cutting unit that is located downstream of the printing head in the conveying direction of the continuous medium and that is configured to cut the continuous medium (cutter 47b); a second roller pair that is located downstream of the cutting unit in the conveying direction of the continuous medium and that is configured to sandwich and convey the continuous medium (rollers 41b and 41d); a motor coupled to both the first roller pair and the second roller pair (motor PM1; col. 7, lns 1-5), wherein the first roller pair and the second roller pair are coupled such that the motor is configured to apply driving force to the first roller pair and the second roller pair (col. 7, lns 1-5); and a clutch mechanism configured to cut power from the driving source to the second roller pair, wherein the clutch mechanism is a one-way mechanism that transmits the power when the continuous medium is conveyed in a forward direction and does not transmit the power when the continuous medium is conveyed in a reverse direction (col. 7, lns 31-47, one way clutch). 

Claim 2
Iguchi discloses the printing apparatus according to claim 1, further comprising: a medium detector that is located between the first roller pair and the printing head and that is configured to detect presence of the continuous medium (sensor S1); and a control unit that is configured to, after the continuous medium is cut, convey, in the reverse direction, the continuous medium located at a supply side, and that is configured to, after an end portion at the downstream side of the continuous medium is detected by the medium2of10Application No. 16/527,517Amendment dated February 24, 2021 Reply to Office Action dated December 3, 2020detector, convey the continuous medium in the forward direction and temporarily stop the continuous medium at a predetermined position, wherein in a state where the continuous medium is temporarily stopped, b > a, a being a distance from the medium detector to an end portion at the downstream side in the conveying direction of the continuous medium, b being a distance from the cutting unit to the second roller pair (col. 16, lns 36- 55). 

Claim 3
Iguchi discloses the printing apparatus according to claim 1, wherein each of the first roller pair and the second roller pair includes a driving roller and a driven roller and a conveying amount of the first roller pair per predetermined driving amount of the driving source is less than a conveying amount of the second roller pair (col. 15, lns 3-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached on M-F 8-4, TW M,W.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853